Citation Nr: 0104625	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  94-46 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  The propriety of the initial noncompensable rating 
assigned for the service-connected residuals of trauma to the 
subscapular region.  




REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
RO.  

In June 1996, the Board remanded the case for additional 
development of the record.  



REMAND

As noted in the previous remand, the veteran claims that his 
left shoulder condition is severe enough to warrant a 
compensable evaluation and interferes with his employment.  
VA examinations, however, have failed to address the extent 
of the veteran's pain on motion pursuant to 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45.  When a medical examination report 
"does not contain sufficient detail," the adjudicator is 
required to "return the report as inadequate for evaluation 
purposes."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The RO attempted to arrange to have the veteran examined.  
Indeed, examinations were conducted in October 1996 and 
February 1997.  The RO, however, determined that the 
examinations were inadequate, as they did not address the 
questions raised in the Board's June 1996 remand.  The 
veteran did not report for examinations which were 
subsequently scheduled.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id.  

As the veteran has appeared for several VA examinations in 
the past, the RO should attempt to arrange to have the 
veteran examined again.  The veteran must be informed, 
however, that requiring a claimant to report for an 
examination does not represent an impossible or onerous task.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2096-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should take the appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who have treated him for 
his service-connected left shoulder 
condition since his discharge from 
service and any back condition dating 
back to prior to service.  Based on his 
response, the RO should obtain copies of 
all of the records from the identified 
treatment sources and associate them with 
the claims folder.

2.  The veteran should be afforded 
special VA orthopedic and neurologic 
examinations to ascertain the current 
severity of the service-connected left 
shoulder condition and the nature and 
likely etiology of any other current back 
disability.  All indicated testing in 
this regard should be accomplished.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should report 
detailed findings and describe fully the 
extent to which his service-connected 
left shoulder condition causes functional 
limitation to include pain on motion.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the medical probability 
that any other demonstrated back 
disability is due to disease or injury in 
service, as claimed by the veteran.  If 
the examiner finds, based on his/her 
review of the case, that any of the other 
back disorders existed prior to the 
veteran's period of service, then an 
opinion should be rendered as to whether 
the preexisting disorder underwent an 
increase in severity beyond normal 
progression during service.  The veteran 
must be informed that requiring a 
claimant to report for an examination 
does not represent an impossible or 
onerous task.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




